Citation Nr: 1711939	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for status post tumor removal, right hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran requested a hearing before the Board in a substantive appeal (VA Form 9).  The hearing was scheduled for May 18, 2015, but the Veteran notified the Board on May 12, 2015, that he wished to cancel his schedule hearing.  

The claim was remanded in July 2015 for additional development.  


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in November 2015; he did not offer good cause for his failure to report, and a note from the clinical staff indicated that he wished to withdraw his claim.  


CONCLUSION OF LAW

The claim for a compensable disability rating for status post tumor removal, right hand disability is denied as a matter of law.  38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause in connection with a claim for an increased rating, the claim shall be denied, without review of the evidence of record.  See 38 C.F.R. 
§ 3.655 (2016).  

The claim was remanded in July 2015 in order to obtain a new VA examination, which the Board explained was necessary to assess the current severity of the Veteran's service-connected status post tumor removal, right hand disability.  The examination was scheduled for November 4, 2015.  The record includes a note from the VA clinical staff dated the day before the examination was to take place, which indicates that the Veteran cancelled the scheduled VA examination and did not want the examination rescheduled as he no longer wished to pursue the claim.  

The record also indicates that the Veteran's representative was informed of the cancellation of the VA examination at the Veteran's request and asked that the Veteran contact VA.  The representative submitted a March 2017 brief which acknowledged that the claim was remanded in order to obtain the examination, that the Veteran failed to report for the examination, and that the Veteran stated that he no longer wished to pursue the claim.  The brief did not provide an explanation or show good cause as to why the Veteran failed to report for the examination and did not ask that the examination be rescheduled.  

Given the fact that the veteran has not contacted VA with a reason for his failure to report, the Board is satisfied that his failure to report to the scheduled VA examinations was without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).


ORDER

A compensable disability rating for status post tumor removal, right hand disability is denied.  



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


